Citation Nr: 0613660	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-22 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Additional medical evidence pertinent to both claims on 
appeal was received since the time of the most recent 
adjudication of the claims at the RO in an April 2004 
supplemental statement of the case (SSOC), prior to the 
certification of the appeal in October 2005.  (Although the 
veteran waived RO consideration of a January 2006 medical 
statement, his waiver was expressly limited to that document, 
and other development is necessary).  The medical evidence 
received since the time of the April 2004 SSOC includes a 
diagnosis of a cervical spine disorder with a statement that 
the current diagnosis might be due to the veteran's prior 
service.  When the VA RO receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in a supplemental statement of the case 
(SSOC), it must prepare a SSOC reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
Cf. 38 C.F.R. § 20.1304(c).  The Board does not have 
authority to issue a SSOC as to these claims.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  

Other development is also necessary so as to comply with the 
VA's duty to assist provisions at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b).  The record demonstrates that the VA RO 
has made no attempt to obtain complete copies of all VA and 
private treatment records identified by the veteran, but 
merely received the veteran's incomplete submissions.  In 
April 2005, the veteran identified private hospital (Shands 
Hospital) and chiropractic (Brunswick, Maine) records which 
have not been requested.  No VA neurologic or cervical spine 
examination was provided, and the December 2004 orthopedic 
examination report is limited to the lumbar spine.  
Additionally, service medical records, although voluminous, 
appear to be incomplete for lack of any report of physical 
examination at separation from service in June 2001, although 
a January 2001 pre-separation examination report is on file.  
Moreover, the veteran retired in June 2001 and was placed on 
the permanent disability retired list.  However, no Medical 
Evaluation Board (MEB) report is of record.  38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b); See also, Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).   This development is necessary.  

As evidenced by the April 2006 argument (page 3) of the 
veteran's representative, the April 2005 SSOC is incomplete 
and inconsistent with the associated RO decision of March 
2005.  The March 2005 RO decision granted an increased 
initial 40 percent disability evaluation for service-
connected lumbar disc disease expressly under the former 
criteria at Diagnostic Code 5293, effective prior to 
September 23, 2002.  After issuing a SSOC in March 2005 which 
incorrectly identified the veteran's name and personal 
information, a corrected April 2005 SSOC made no reference to 
the former criteria, and referred only to the interim and 
revised criteria in effect from September 23, 2002 and from 
September 26, 2003, respectively.  

Accordingly, upon the completion of the above necessary 
record development, the RO must issue a SSOC which includes 
references to the former, interim, and revised criteria for 
disorders of the lumbar and cervical spine, with a de novo 
review of all of the evidence on file.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC will contact the veteran 
and ask that he fully identify (name and 
address) any additional pertinent medical 
evidence, both VA and private, regarding 
lumbar or cervical spine symptomatology, 
if not already on file, both during 
service and thereafter.  The RO/AMC will 
also request and obtain all outstanding 
VA treatment records, dated from March 
2005 to the present, as well as any other 
records identified by the veteran, if not 
already on file.  

The veteran will be provided a release of 
information form necessary to obtain 
private treatment records from Shands 
Hospital, and G.A.H., D.O., and any other 
records that he may subsequently advise 
exist, to include an incompletely 
identified chiropractor from Brunswick, 
Maine.  

The RO/AMC will contact Dr. G.A.H. and 
ask for the evidentiary basis of the 
January 2006 medical nexus opinion 
regarding the etiology of current 
cervical spine pathology, to include 
reference to the dates of any supportive 
service or post-service medical records.  

2.  The RO/AMC will attempt to retrieve 
any additional service medical and 
personnel records, specifically to 
include a separation examination report 
(June 2001) and MEB report.  If it is 
determined that any or all of these 
records are not available, the RO/AMC 
will detail its efforts to obtain such 
records, make a specific finding of non-
availability, and notify the veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  After receipt of any response from 
the veteran, and the passage of an 
appropriate amount of time, the RO/AMC 
will cause the veteran to be examined by 
VA neurological and orthopedic 
physicians, to include a review the 
entire claims folder, in particular the 
veteran's service medical records and all 
records pertaining to his separation from 
service and orthopedic and/or 
chiropractic care, including the January 
2001 pre-separation examination report, 
any separation examination report (June 
2001) and the January 2006 medical 
opinion of Dr. G A H.  Range of motion 
studies will be conducted, with X-ray 
studies and nerve conduction studies for 
both the thoracolumbar and cervical spine 
segments.  

The VA physicians will furnish opinions 
concerning whether the veteran had any 
disorder of the cervical spine currently, 
and if so, the etiology of the same, with 
reference to the veteran's service 
medical records.  A statement should also 
be obtained regarding the severity of 
service-connected lumbar degenerative 
disc disease, in terms specific to all 
applicable former, interim and revised 
criteria at Diagnostic Codes 5293 (prior 
to September 23, 2002), and 5235-5243 
(from September 23, 2002), to include a 
review of recent treatment records for a 
determination as to whether or not there 
are any incapacitating episodes.  

The examiners must also express an 
opinion as to the medical probability 
that any current pathology of the 
cervical spine is secondary to any 
service-connected disability, or whether 
any such current cervical spine 
disability--even if not service related--
was aggravated by any service connected 
lumbar spine disability.  

In formulating these opinions, the 
examiner must reference to the veteran's 
documented clinical history both in 
service and post-service.  

4.  RO/AMC must review the claims file 
and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, or to assure compliance 
with this Board Remand.  

5.  Thereafter, the RO/AMC will review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC 
will determine that all actions taken are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO/AMC must implement 
corrective procedures.  

6.  Upon the completion of the above 
development, the RO/AMC must issue a SSOC 
containing all applicable laws and 
regulations as to the issues of service 
connection for cervical spine disability, 
as well as an initial evaluation in 
excess of 40 percent for lumbar disc 
disease-specifically to include 
reference to the former, interim, and 
revised criteria at Diagnostic Codes 
5293, 5235-5243.  Each of these claims 
must be adjudicated on a de novo basis-
specifically to include consideration of 
all of the evidence of record.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


